                              IN THE U.S. DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

OVEN PRODUCTIONS, INC., d/b/a                        )
19th & GRAND RECORDS,                                )
                                                     )
               Plaintiff,                            )      Civil No. 3:20-cv-00786
                                                     )      JURY DEMAND
v.                                                   )
                                                     )      JUDGE CRENSHAW
REVIVER ENTERTAINMENT GROUP, LLC,                    )      MAGISTRATE JUDGE HOLMES
REVIVER RECORDS, LLC, and                            )
REVIVER LABEL SERVICES, LLC,                         )
                                                     )
               Defendants.                           )


                                 ANSWER TO COMPLAINT


       Defendants Reviver Entertainment Group, LLC, Reviver Records, LLC, and Reviver Label

Services, LLC (hereinafter, “Defendants”) respectfully submit their Answer and Affirmative

Defenses to the Complaint of Plaintiff Oven Productions, Inc., d/b/a 19th & Grand Records

(“Plaintiff”) as follows:

                                           PARTIES

       1.      Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 1 of the Complaint.

       2.      Defendants admit that Reviver Entertainment Group, LLC is a Delaware limited

liability and aver that Reviver Entertainment Group, LLC has an office located at 139 East

Northfield Road, Livingston, New Jersey and its registered agent is Corporation Service Company,

located at 251 Little Falls Drive, Wilmington, Delaware.

       3.      Defendants deny the allegations contained in Paragraph 3 of the Complaint, except

admit that Reviver Records, LLC is a Delaware limited liability and aver that Reviver Records,

                                                1

     Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 1 of 8 PageID #: 72
LLC has an office located at 139 East Northfield Road, Livingston, New Jersey.

       4.      Defendants admit that Reviver Label Services, LLC is a Delaware limited liability

company and aver that Reviver Label Services, LLC has an office located at 139 East Northfield

Road, Livingston, New Jersey and its registered agent is Corporation Service Company, located at

251 Little Falls Drive, Wilmington, Delaware.

                                JURISDICTION AND VENUE

       5.      Paragraph 5 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 5 of the Complaint.

       6.      Paragraph 6 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 6 of the Complaint.

       7.      Paragraph 7 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants respectfully refer the court to the

contract referenced in Paragraph 7 for its true intent and meaning and otherwise deny the

allegations contained in Paragraph 7 of the Complaint.

       8.      Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 8 of the Complaint.

       9.      Defendants respectfully refer the Court to the Agreement, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 9 of the

Complaint.

       10.     Defendants respectfully refer the Court to the Agreement, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 10 of the



                                                2

     Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 2 of 8 PageID #: 73
Complaint.

       11.    Defendants respectfully refer the Court to the Agreement, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 11 of the

Complaint.

       12.    Defendants respectfully refer the Court to the Agreement, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 12 of the

Complaint.

       13.    Defendants respectfully refer the Court to the Agreement, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 13 of the

Complaint.

       14.    Defendants respectfully refer the Court to the Amendment, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 14 of the

Complaint.

       15.    Defendants respectfully refer the Court to the Amendment, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 15 of the

Complaint.

       16.    Defendants respectfully refer the Court to the Amendment, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 16 of the

Complaint.

       17.    Defendants respectfully refer the Court to the Amendment, as defined in the

Complaint, for its true intent and meaning as to the allegations contained in Paragraph 17 of the

Complaint.

       18.    Defendants deny the allegations contained in Paragraph 18 of the Complaint.



                                               3

    Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 3 of 8 PageID #: 74
        19.     Defendants deny the allegations contained in Paragraph 19 of the Complaint.

        20.     Defendants deny the allegations contained in Paragraph 20 of the Complaint.

        21.     Defendants respectfully refer the Court to Exhibit 3 of the Complaint for its true

intent and meaning, and otherwise deny the allegations contained in Paragraph 21 of the

Complaint.

        22.     Defendants respectfully refer the Court to Exhibit 4 of the Complaint for its true

intent and meaning and otherwise deny the allegations contained in Paragraph 22 of the Complaint.

        23.     Defendants deny the allegations contained in Paragraph 23 of the Complaint, except

admit that on or about October 18, 2019, a payment was made to Plaintiff.

        24.     Paragraph 24 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants respectfully refer the Court to the

referenced February 25, 2020 correspondence for its true intent and meaning, and otherwise deny

the allegations contained in Paragraph 24, except aver that a payment was made on March 12,

2020.

        25.     Defendants deny the allegations contained in Paragraph 25 of the Complaint.

                                          COUNT ONE

BREACH OF CONTRACT AND BREACH OF THE IMPLIED COVENANT OF GOOD
                    FAITH AND FAIR DEALING

        26.     Defendants incorporate by reference their responses to the preceding Paragraphs as

if fully set forth herein.

        27.     Paragraph 27 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 27 of the Complaint.

        28.     Defendants deny the allegations contained in Paragraph 28 of the Complaint.

                                                4

     Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 4 of 8 PageID #: 75
        29.     Defendants deny the allegations contained in Paragraph 29 of the Complaint.

        30.     Defendants deny the allegations contained in Paragraph 30 of the Complaint.

        31.     Paragraph 31 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 31 of the Complaint.

        32.     Defendants deny the allegations contained in Paragraph 32 of the Complaint.

        33.     Paragraph 33 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 33 of the Complaint.

        34.     Paragraph 34 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 34 of the Complaint.

                                         COUNT TWO

                                 DECLARATORY JUDGMENT

        35.     Defendants incorporate by reference their responses to the preceding Paragraphs as

if fully set forth herein.

        36.     Paragraph 36 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 36 of the Complaint.

        37.     Paragraph 37 of the Complaint alleges legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 37 of the Complaint.

        38.     Paragraph 38 of the Complaint alleges legal conclusions to which no response is



                                                5

     Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 5 of 8 PageID #: 76
required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 38 of the Complaint.

          WHEREFORE, Defendants deny that Plaintiff is entitled to the relief sought and demand

judgment in their favor, dismissing the Complaint in its entirety, with prejudice, and awarding

their costs, attorney’s fees, and such further relief as this Court deems just and proper.

                                    AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

          The Complaint fails to state a claim upon which relief can be granted.

                                     Second Affirmative Defense

          The Complaint is barred, in whole or in part, by the doctrines of laches, waiver, estoppel

and/or ratification.

                                     Third Affirmative Defense

          The Complaint is barred, in whole or in part, by the doctrines of acquiescence, acceptance

and estoppel.

                                     Fourth Affirmative Defense

          The Complaint is barred, in whole or in part, because Plaintiff’s damages, if any, were

caused by Plaintiff.

                                      Fifth Affirmative Defense

          The Complaint is barred, in whole or in part, by the doctrine of unjust enrichment.

                                      Sixth Affirmative Defense

          The Complaint is barred, in whole or in part, by Plaintiff’s failure to mitigate its damages,

if any.




                                                   6

     Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 6 of 8 PageID #: 77
                                   Seventh Affirmative Defense

        The Complaint is barred, in whole or in part, by Plaintiff’s breach of contract or

comparative fault, recklessness and/or culpable conduct of Plaintiff. Plaintiff is not entitled to

judgment and, pleading in the alternative, any award or judgment in favor of Plaintiff must be

offset by amounts owed by Plaintiff to Defendants pursuant to relevant agreements.

                                   Eighth Affirmative Defense

        Defendants reserve the right to assert any separate additional defenses that are supported

by information or facts obtained through discovery or by other means during this case and

expressly reserve the right to amend their Answer to assert such separate and additional defenses

in the future.

        WHEREFORE, the Defendants respectfully request that the Court enter a judgment as

follows:

        A. Dismissing the Complaint in its entirety, with prejudice;

        B. Reimbursing the costs and expenses of Defendants in this action, including reasonable

            attorney’s fees; and

        C. Granting Defendants such other and further relief as the Court deems just and proper.

                                             Respectfully submitted,


                                             /s/ Bradley L. Henry
                                             Bradley L. Henry (pro hac vice admission pending)
                                             Tennessee State Bar No. 025447
                                             Michelman & Robinson, LLP
                                             800 Third Avenue, 24th Floor
                                             New York, New York 10022
                                             Tel: (212) 730-7700
                                             Fax: (212) 730-7725
                                             bhenry@mrllp.com
                                             Counsel for Defendants


                                                7

     Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 7 of 8 PageID #: 78
                               CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Answer was served via
CM/ECF to:

Jeffrey M. Beemer, Esq.
Kevin M. Doherty, Esq.
Taylor I. Bearman, Esq.
Dickinson Wright PLLC
424 Church Street
Nashville, TN 37219

This 13th day of November, 2020.
                                           /s/ Bradley L. Henry
                                           Bradley Henry




                                              8

    Case 3:20-cv-00786 Document 17 Filed 11/13/20 Page 8 of 8 PageID #: 79
